DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Tison on 8/3/2021.

The application has been amended as follows: 
In the claims:
Claims 13, 14, and 16 have been amended as follows:
13.	The connector according to claim 1, in which the arm folding is adjustable in angular steps, by a folding mechanical arrangement
14.	The connector according to claim 1, in which the arm folding angle is continuously adjustable, by a folding mechanical arrangement
a rear axle of the first wheeled-cart.

New claims 19 and 20 have been added:
19.	The connector according to claim 13, in which the folding mechanical arrangement comprises a cog wheels mechanism, latching pins, jagged base plate arrangements, or a combination thereof.
20.	The connector according to claim 14, in which the folding mechanical arrangement comprises a joining leadscrew, clutch plates mechanisms, or a combination thereof.


Reasons for Allowance
Claims 1-6, and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 was amended to specify that the second wheeled cart is a wheelchair, and also attaching the first wheeled-cart to the wheelchair results in lifted rear wheels of the first wheeled-cart to facilitate the steering of the first wheeled-cart by the wheelchair user.
The following references teach wheels being lifted upon attachment of one cart to another:

US 10315678
US 9469323
US 9321472
US 7871088
US 7597332
US 7093841
US 6325168
US 6315306
US 5207286
US 4471972


None of the above references teach or suggest the arm and clamps as required by claim 1. To modify any of these references, or any other references of record to arrive at the claimed invention would be un-obvious and improper hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Election/Restrictions
Claims 1-6, and 8-20 are allowable. The restriction requirement between Species, as set forth in the Office action mailed on 12/3/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/3/2020 is withdrawn.  Claims 8-10, 13, 14, 16, and 17, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/EMMA K FRICK/Primary Examiner, Art Unit 3618